Exhibit 10.40

 

AMENDMENT NO. 01 TO

STANDARD CONSULTING AGREEMENT

 

AeroVironment, Inc., (“AV” or “Party”) and General Charles R. Holland, USAF,
Retired (“Consultant" or "Party"), collectively referred to as the “Parties,”
previously entered into a Standard Consulting Agreement with an Effective Date
of January 01, 2016 ("Agreement"), which provides for the Consultant to render
certain specified Services to AV during the Term of the Agreement. The Parties
have agreed to amend the Agreement as follows:

1.



First paragraph of the Agreement is modified to update AV's corporate address
and also update Consultant's address. The amended first paragraph reads as
follows: “THIS AGREEMENT is executed and made effective as of January 01, 2016
(the “Effective Date”) between AeroVironment, Inc., a Delaware corporation, and
its subsidiaries, with offices at 800 Royal Oaks Drive, Suite 210, Monrovia, CA
91016-6347 (hereinafter referred to as "AV" or Party) and General Charles R.
Holland, USAF, Retired, with offices at            , Phone:         , E-mail:
mailto:hollandcr1@gmail.com             (hereinafter referred to as “consultant"
or “Party").  AV and the Consultant will be collectively referred to as “the
Parties.”

2.



Section 2, “Term,” of the Agreement is modified to extend the Term of the
Agreement to June 30, 2017. The amended Section 2 reads as follows: "Services
will be performed between the Effective Date and June 30, 2017 ("Expiration
Date''). This Agreement may be extended for additional periods by mutual written
agreement between the Parties prior to the Expiration Date of the initial term
or any extension thereof. If the Parties do not execute such a written
agreement, this Agreement will expire and automatically terminate as of the
Expiration Date.”

3.



Section 19, "Notice,'' of the Agreement is modified to update AV’s corporate
address and also update Consultant’s address. The amended Section 19 reads as
follows:  “Any notice between the parties hereto required or permitted to be
given under this Agreement shall be sufficient if in writing and sent by
registered or certified mail, postage prepaid, or other express delivery
service, to the respective addresses set forth below or at such other address as
either of the parties may from time to time designate in accordance with the
provisions of this Section 19.

Senior Counsel

800 Royal Oaks Drive, Suite 210

Monrovia, CA 91016-6347

 

Telephone:  +626-357-9983 ext 4588

Facsimile:  +626-359-1894

E-Mail:  burkholder@avinc.com

 

General Charles R. Holland, USAF Retired

 

AeroVironment:John Burkholder

Senior Counsel

800 Royal Oaks Drive, Suite 210

Monrovia, CA 91016-6347

 

Telephone:  +626-357-9983 ext 4588

Facsimile:  +626-359-1894

E-Mail:  burkholder@avinc.com

 

Consultant:                    General Charles R. Holland, USAF Retired

 

AEROVIRONMENT PROPRIETARY INFORMATION

Page 1







--------------------------------------------------------------------------------

 



All other terms of the Agreement and any other terms of previous Amendments to
the Agreement remain in full force and effect. If there is a conflict between
the terms of this Amendment and those of the Agreement or any previous
Amendment, the terms of this current Amendment shall control.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of
January 01, 2017

AEROVIRONMENT, INC.

Signature: /s/ Wahid Nawabi

Printed Name:  Wahid Nawabi

Title: President and CEO

Date:  11/23/2016

 

CONSULTANT:

General Charles R. Holland, USAF, Retired

Signature: /s/ Charles R. Holland

Printed Name: Charles R. Holland

Title: Consultant

Date:  11/24/16

AEROVIRONMENT PROPRIETARY INFORMATION

Page 2

 

 





--------------------------------------------------------------------------------

 



STANDARD CONSULTING AGREEMENT

Effective Date: January 01, 2016

Consultant: General Charles R. Holland, USAF, Retired

TASK ORDER # FY17-001Project No. 9000.6435.0100.000

A.         Effort and/or Services to be provided by Consultant:

Consultant will provide marketing support for unmanned air vehicle systems. This
includes:

 

1.   Scheduling meetings with key executives from the U.S. Department of
Defense.

2.   On-going consulting services on AV capture activities.

3.   Facilitate and provide assistance scheduling meetings with key participants
at various industry conferences.

4.   Provide industry advice on ad-hoc basis as requested by the AV Task
Manager.

In performance of the work under this Task Order and Consultant Agreement, the
Consultant is not permitted to disclose any export-controlled data or furnish
any defense services to non-US persons, unless authorized in advance by the US
Department of State or Department of Commerce. The Consultant is not permitted
to access any US or other government classified information in the course of
performance of work under this Task Order and Consulting Agreement, unless the
following actions have occurred: (1) AV Security Officer has approved such
access in advance; (2) the Parties have executed the “Consultant Certificate
Regarding Access to and Handling of Classified Information” (Attachment E to the
Consulting Agreement); and (3) and the Consultant has completed all necessary
training. 

B.        Unless otherwise designated in writing by AV with notice to
Consultant, the AV Task Manager is: Wahid Nawabi

 

C.        Target Performance Period: January 1, 2017 through June 30, 2017

 

D.        Rates:

 

Authorized Days: As required and authorized by AV Task Manager

Rate: $4,000.00 per day

Monthly Retainer: $4,000.00

Total Not To Exceed Cost: $24,000.00 (excluding expenses)

 

E.         Expenses:

 

Maximum authorized expenses: AV will reimburse Consultant for any AV related
business travel expenses (transportation, lodging, meals, etc.) during “Target
Performance Period” defined under Section C above, provided all travel expenses
are pre-approved in writing by the AV Task Manager.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more. No labor or expense costs above those amounts shown here are to be
incurred without the prior written approval of the AV Task Manager.

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page 1

--------------------------------------------------------------------------------

 



 

F. SUBMITTING INVOICES: This practice will support efficient processing and
payment.

 

1.         INVOICES: Reference shall be made to the correct Task Order No. and
Project No. and/or Charge No. and include the name of the AV Task Manager on all
invoices.

2.         PROGRESS STATEMENT: To stay in compliance with the Federal
Acquisition Regulation (FAR), Part 31, each invoice should also be accompanied
by a progress statement.

3.         INVOICES SHALL BE SENT TO: Accounts Payable Group, AeroVironment,
Inc., via e-mail to acp@avinc.com, and also reference the correct Task Order
Number and your organization’s name in the subject line of the email, with
courtesy copy to AV Task Manager, or by mail to P.O. Box 5031, Monrovia, CA
91107.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AeroVironment, Inc.

 

/s/ Wahid Nawabi

Signature

 

Wahid Nawabi

Name (Print)

 

President and CEO

Title

 

11/28/2016

Date

General Charles R. Holland, USAF, Retired

 

/s/  Charles R. Holland

Signature

 

Charles R. Holland

Name (Print)

 

Consultant

Title

 

11/28/2016

Date

 

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page 2

--------------------------------------------------------------------------------

 



AMENDMENT NO. 02 TO

STANDARD CONSULTING AGREEMENT

 

AeroVironment, Inc. (“AV or Party”) and General Charles R. Holland, USAF,
Retired (“Consultant or Party”), collectively the “Parties,” previously entered
into a Standard Consulting Agreement with an Effective Date of January 1, 2016
(“Agreement”), which provides for the Consultant to render certain specified
services to AV during the Term of the Agreement. The Parties have agreed to
amend the Agreement as follows:

 

1. Section 2, “Term,” of the Agreement is modified to extend the Term of the
Agreement to April 30, 2018. The amended Section 2 reads as follows: “Services
will be performed between the Effective Date and April 30, 2018 (“Expiration
Date”). This Agreement may be extended for additional periods by mutual written
agreement between the Parties prior to the Expiration Date of the initial term
or any extension thereof. If the Parties do not execute such a written
agreement, this Agreement will expire and automatically terminate as of the
Expiration Date.” 

 

All other terms of the Agreement and any other terms of previous Amendments to
the Agreement remain in full force and effect. If there is a conflict between
the terms of this Amendment and those of the Agreement or any previous
Amendment, the terms of this current Amendment shall control.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of
July 1, 2017

 

AEROVIRONMENT, INC.

 

Signature:  /s/ Wahid Nawabi

 

Printed Name:  Wahid Nawabi

 

Title:  President and CEO

 

Date:  6/7/2017

 

 

 

CONSULTANT

 

GENERAL CHARLES R. HOLLAND, USAF, RETIRED

 

Signature:  /s/ Charles R. Holland

 

Printed Name:  Charles R. Holland

 

Date:  6/7/2017

 

 

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page  1

--------------------------------------------------------------------------------

 



STANDARD CONSULTING AGREEMENT

Effective Date: January 01, 2016

Consultant: General Charles R. Holland, USAF, Retired

TASK ORDER # FY18-001Project No. 0100.COR

A.        Effort and/or Services to be provided by Consultant:

Consultant will provide marketing support for unmanned air vehicle systems. This
includes:

 

1.   Scheduling meetings with key executives from the U.S. Department of
Defense.

2.   On-going consulting services on AV capture activities.

3.   Facilitate and provide assistance scheduling meetings with key participants
at various industry conferences.

4.   Provide industry advice on ad-hoc basis as requested by the AV Task
Manager.

In performance of the work under this Task Order and Consultant Agreement, the
Consultant is not permitted to disclose any export-controlled data or furnish
any defense services to non-US persons, unless authorized in advance by the US
Department of State or Department of Commerce. The Consultant is not permitted
to access any US or other government classified information in the course of
performance of work under this Task Order and Consulting Agreement, unless the
following actions have occurred: (1) AV Security Officer has approved such
access in advance; (2) the Parties have executed the “Consultant Certificate
Regarding Access to and Handling of Classified Information” (Attachment E to the
Consulting Agreement); and (3) and the Consultant has completed all necessary
training. 

B.        Unless otherwise designated in writing by AV with notice to
Consultant, the AV Task Manager is: Wahid Nawabi

 

C.        Target Performance Period: July 1, 2017 through April 30, 2018

 

D.        Rates:

 

Authorized Days: As required and authorized by AV Task Manager

Rate: $4,000.00 per day

Monthly Retainer: $4,000.00

Total Not To Exceed Cost: $24,000.00 (excluding expenses)

 

E.         Expenses:

 

Maximum authorized expenses: AV will reimburse Consultant for any AV related
business travel expenses (transportation, lodging, meals, etc.) during “Target
Performance Period” defined under Section C above, provided all travel expenses
are pre-approved in writing by the AV Task Manager.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more. No labor or expense costs above those amounts shown here are to be
incurred without the prior written approval of the AV Task Manager.

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page 1

--------------------------------------------------------------------------------

 



 

F. SUBMITTING INVOICES: This practice will support efficient processing and
payment.

 

1.         INVOICES: Reference shall be made to the correct Task Order No. and
Project No. and/or Charge No. and include the name of the AV Task Manager on all
invoices.

2.         PROGRESS STATEMENT: To stay in compliance with the Federal
Acquisition Regulation (FAR), Part 31, each invoice should also be accompanied
by a progress statement.

3.         INVOICES SHALL BE SENT TO: Accounts Payable Group, AeroVironment,
Inc., via e-mail to acp@avinc.com, and also reference the correct Task Order
Number and your organization’s name in the subject line of the email, with
courtesy copy to AV Task Manager, or by mail to P.O. Box 5031, Monrovia, CA
91107.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AeroVironment, Inc.

 

/s/ Wahid Nawabi

Signature

 

President and CEO

Title

 

6/6/2017

Date

General Charles R. Holland, USAF, Retired

 

/s/  Charles R. Holland

Signature

 

 

 

 

6/5/2017

Date

 

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page 2

--------------------------------------------------------------------------------

 



AMENDMENT NO. 03 TO

STANDARD CONSULTING AGREEMENT

 

Aerovironment, Inc. (“AV or Party”) and General Charles R. Holland, USAF,
Retired (“Consultant or Party”), collectively the “Parties,” previously entered
into a Standard Consulting Agreement with an Effective Date of January 1, 2016
(“Agreement”), which provides for the Consultant to render certain specified
services to AV during the Term of the Agreement.  The Parties have agreed to
amend the Agreement as follows:

 

1.    Section 2, “Term,” of the Agreement is modified to extend the Term of the
Agreement to April 30, 2019.  The amended Section 2 reads as follows: “Services
will be performed between the Effective Date and April 30, 2019 (“Expiration
Date”). This Agreement may be extended for additional periods by mutual written
agreement between the Parties prior to the Expiration Date of the initial term
or any extension thereof.  If the Parties do not execute such a written
agreement, this Agreement will expire and automatically terminate as of the
Expiration Date.”

 

All other terms of the Agreement and any other terms of previous Amendments to
the Agreement remain in full force and effect. If there is a conflict between
the terms of this Amendment and those of the Agreement or any previous
Amendment, the terms of this current Amendment shall control.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of May
1, 2018.

 

 

 

 

 

AEROVIRONMENT, INC.

 

 

 

Signature:

/s/ Wahid Nawabi

 

 

 

Printed Name:

Wahid Nawabi

 

 

 

Title:

President and CEO

 

 

 

Date:

4/23/2018

 

 

 

CONSULTANT:

 

GENERAL CHARLES R. HOLLAND, USAF, RETIRED

 

 

 

Signature:

/s/ Charles R. Holland

 

 

 

Printed Name:

Charles R. Holland

 

 

 

Date:

4/23/2018

 

 



AEROVIRONMENT PROPRIETARY INFORMATION

Page 1

--------------------------------------------------------------------------------

 



STANDARD CONSULTING AGREEMENT

Effective Date: January 1, 2016

 

Consultant: Charles R. Holland

 

TASK ORDER # FY19-001

Project and/or Charge No.0100 COR

 

A.  Effort and/or Services to be provided by Consultant:

 

Consultant will assist with the following services:

 

Consultant will provide marketing support for unmanned air vehicle
systems.  This includes:

 

1.   Scheduling meetings with key executives from the U.S. Department of
Defense.

 

2.   On-going consulting services on AV capture activities.

 

3.   Facilitate and provide assistance scheduling meetings with key participants
at various industry conferences.

 

4.   Provide industry advice on ad-hoc basis as requested by the AV Task
Manager.

 

In performance of the work under this Task Order and Consultant Agreement, the
Consultant is not permitted to disclose any export-controlled data or furnish
any defense services to non-US persons, unless authorized in advance by the US
Department of State or Department of Commerce.  The Consultant is not permitted
to access any US or other government classified information in the course of
performance of work under this Task Order and Consulting Agreement, unless the
following actions have occurred: (1) AV Security Officer has approved such
access in advance; (2) the Parties have executed the “Consultant Certificate
Regarding Access to and Handling of Classified Information” (Attachment E to the
Consulting Agreement); and (3) and the Consultant has completed all necessary
training.

 

B.  Unless otherwise designated in writing by AV with notice to Consultant, the
AV Task Manager is:   Wahid Nawabi

 

C.  Target Performance Period:   May 1, 2018 through April 30, 2019

 





AEROVIRONMENT PROPRIETARY INFORMATION

Page 1

 

Consultant Initial       Date       

 

AV Initial       Date       

--------------------------------------------------------------------------------

 



D.  Rates:

 

Authorized Days:  As required and authorized by AV Task Manager

 

Monthly Retainer: $4,000.00

 

Total Not To Exceed Cost:  $48,000.00 (plus any expenses incurred as approved by
Task Manager)

 

E.  Expenses:

 

Maximum authorized expenses: None

AV will reimburse Consultant for any AV related business travel expenses
(transportation, lodging, meals, etc.) during “Target Performance Period”
defined under Section C above, provided all travel expenses are pre-approved in
writing by the AV Task Manager.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

F.  SUBMITTING INVOICES:  This practice will support efficient processing and
payment.

 

1.   INVOICES:  Reference shall be made to the correct Task Order No. and
Project No. and/or Charge No. and include the name of the AV Task Manager on all
invoices.

 

2.   PROGRESS STATEMENT:  To stay in compliance with the Federal Acquisition
Regulation (FAR), Part 31, each invoice should also be accompanied by a progress
statement.

 

3.   INVOICES SHALL BE SENT TO: Accounts Payable Group, AeroVironment, Inc., via
e-mail to acp@avinc.com, and also reference the correct Task Order Number and
your organization’s name in the subject line of the email, with courtesy copy to
AV Task Manager, or by mail to P.O. Box 5031, Monrovia, CA  91107.

 

 

 

 

AeroVironment, Inc.

    

Charles R. Holland, USAF Retired

 

 

 

/s/ Wahid Nawabi

 

/s/ Charles R. Holland

Signature

 

Signature

 

 

 

Wahid Nawabi

 

Charles R. Holland

Name (Print)

 

Name (Print)

 

 

 

CEO & President

 

 

Title

 

 

4/23/2018

 

4/23/2018

Date

 

Date

 

AEROVIRONMENT PROPRIETARY INFORMATION

Page 2

 

Consultant Initial       Date       

 

AV Initial       Date       

--------------------------------------------------------------------------------